Citation Nr: 0122300	
Decision Date: 09/10/01    Archive Date: 09/19/01	

DOCKET NO.  96-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic thoracic back 
pain.  


INTRODUCTION

The appellant served on active duty from September 1975 to 
September 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  

When the case was previously before the Board in January 
1998, it was remanded for examination of the veteran and 
medical opinions.  The requested development was completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's back disorder is not the result of disease 
or injury during his active service.  


CONCLUSION OF LAW

A disorder manifested by chronic thoracic back pain was not 
incurred in or aggravated by active military service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to disease or injury during service.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Veterans Claims Assistance Act of 2000

The veteran's application for service connection for a back 
disorder is complete.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.159(a)(3)).  In 
correspondence, the rating decision, statement of the case, 
Board remand and supplemental statement of the case, the 
veteran was notified of the evidence necessary to 
substantiate his claim, the evidence which had been received 
and the evidence to be provided by the claimant.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(b)).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(c)).  

VA has made reasonable efforts to obtain relevant records 
which the veteran adequately identified and authorized VA to 
obtain.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R § 3.159(c)(1)(i)).  All relevant 
Federal records, including VA records, have been obtained.  
The service medical records are in the claims folder.  66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159(c)(2)).  

The veteran has been examined by VA and a medical opinion 
rendered.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(c)(3)).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  The implementing regulations also 
became effective while the claim was pending.  66 Fed. Reg. 
45,630 (Aug. 29, 2001).  The RO did not consider the case 
under VCAA, implementing regulations and VA guidance issued 
pursuant to VCAA.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and implementing 
regulations, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed its 
duties under VCAA and implementing regulations.  Further, VA 
has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
38 C.F.R. § 3.103 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.159).  Therefore, 
it would not abridge the appellant's rights under VCAA for 
the Board to proceed to review the appeal.  

The Board notes that the new regulations set forth some new 
standards, such as the standard for when a VA examination 
will be provided.  However, these new standards do not affect 
this case.  It is particularly noted that a VA examination 
was provided for the veteran.  The definition of competent 
medical opinion is essentially a codification of long 
standing case law.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(1), (2)).  There 
is nothing in this case which could possibly prejudice the 
appellant, by the Board's consideration of the new 
regulations in the first instance   See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard, at 393; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  

Notably, the appellant has not asserted that the case 
requires further development or action under VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Background

When the veteran was examined for service, in March 1975, his 
spine was reported to be normal.  The spine was again 
reported to be normal on a flying examination in June 1981 
and on periodic examinations in October 1982 and September 
1987.  

A service department clinical note dated in April 1992 shows 
that the veteran complained that his upper back became 
painful, especially when leaning on it.  The examiner found a 
peanut-sized subcutaneous moveable, rubbery mass at the level 
of the thoracic vertebra.  The assessment was a cyst versus a 
lipoma.  In May 1992, the mass was diagnosed as a cyst and 
excised from the upper thoracic region on the veteran's back.  
Follow-up notes show that sutures were removed and the 
incision was healing well.  

On periodic examination, in September 1993, the veteran's 
spine was reported to be normal.  

Clinical records dated in November 1994 show that the veteran 
complained of having back pain for several years.  The back 
pain had reportedly lasted longer in the past few months and 
increased in the past two weeks.  The pain was situated below 
the left scapula.  There was no history of injury.  The 
veteran reported that he worked in an office, mostly desk 
work, and experienced pain with leaning over and forward 
bending.  It was described as burning in the morning and 
painful in the evening.  Objectively, there was pain in the 
left rhomboid area and spasm very well isolated to the 
muscle.  There were no radicular symptoms.  Spinal rotation 
was negative.  There was a full range of upper extremity 
motion.  The assessment was muscle spasm of the left scapular 
area.  

The November 1994 X-ray studies of the thoracic spine were 
interpreted as showing anatomic alignment to be maintained 
without evidence of spondylolisthesis.  However, there was a 
very mild apex right ex-scoliosis of the thoracic spine.  No 
spondylolysis, osseous lytic or blastic lesions were 
appreciated.  It was the impression that the veteran had very 
minimal apex right dextroscoliosis of the thoracic spine 
without fracture or spondylolisthesis.  

Physical therapy was recommended.  On physical therapy 
examination, in November 1994, there was mild tenderness over 
the left T5-8 area.  There was no paravertebral muscle spasm.  
The passive range of motion was negative.  The thoracic spine 
was within normal limits.  The X-ray studies were reviewed 
and it was commented that they appeared normal.  The 
assessment was a costovertebral syndrome.  Treatment was 
provided.  

The veteran was afforded a VA examination in December 1995.  
He reported experiencing recurrent sharp pain below the left 
scapula, posteriorly, since 1977, not requiring treatment and 
of short-lived duration.  The examiner diagnosed chronic 
recurrent upper back pain.  However, the examiner did not 
explain the basis for his diagnosis and the examination 
findings were to the contrary.  The doctor stated that 
examination of the back was normal with no palpable 
tenderness or spasm.  The range of motion of the lumbosacral 
spine was described as quite normal with no discomfort.  

Pursuant to the remand of this Board, the veteran was 
afforded another VA examination in November 1998.  The 
veteran reported that, in 1976 or 1977, he was lifting a bomb 
rack and strained a muscle in his back.  He stated that it 
had never gone away.  He was reportedly told to treat it with 
ice or heat.  He stated that, in 1993, X-rays showed some 
questionable inflammation.  The pain had nothing to do with 
exertion, and came on spontaneously.  The veteran denied 
weakness, stiffness, fatigability and lack of endurance.  He 
stated that he repaired office copiers and bending over made 
his back hurt.  Musculature of the back was good and 
neurological abnormalities were not detected.  The range of 
dorsal spine motion was measured.  The diagnoses were 
arthralgia of the thoracic spine with no loss of function due 
to pain.  The etiology of the thoracic back pain was 
considered to be exertion.  X-ray studies were normal.  

Analysis

As noted above, service connection is granted for disability 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  This means that it is 
not enough to show that there were symptoms during service.  
There must currently be a residual disability as a result of 
the disease or injury in service.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Further, a lay witness' 
assertion that he has a disability as the result of injury in 
service is not competent evidence of a connection.  The cause 
or etiology of a current medical condition is a medical 
question which requires evidence from a physician or other 
medical professional with the necessary training and 
experience to render a competent opinion as to the 
connection.  See Grottvei, at 93.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(a)(1), (2)).  In this case, while the veteran may feel 
that his back disorder began in service, the competent 
evidence is to the contrary, connecting his arthralgia to 
recurrent post service exertion.  Consequently, the 
preponderance of the evidence requires that the claim be 
denied.  

With a chronic disease shown as such in the service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to an intercurrent cause.  38 C.F.R. § 3.303(b) 
(2000).  Here, the veteran reports incurring a back strain in 
1976 or 1977; however, on at least four subsequent 
examinations, 1981, 1982, 1987, and 1993, physicians reported 
his spine to be normal.  There was an episode in which a cyst 
was excised from the veteran's back; however, the evidence 
did not indicate that there were any chronic residuals, such 
as muscle lesions, resulting from the cyst.  There was 
another episode of back pain, shortly before the veteran left 
service, in November 1994.  At that time, there were 
conflicting X-ray reports with one doctor indicating very 
minimal dextroscoliosis while another reported that the 
X-rays appeared normal.  The service medical records indicate 
that the final diagnosis was a costovertebral syndrome, that 
it was treated and that there were no further manifestations 
reported during the veteran's remaining service of 
approximately 10 months.  These service medical records do 
not describe a chronic disability for which service 
connection can be established under 38 C.F.R. § 3.303(b) 
(2000).  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  In this case, the veteran has 
submitted statements to the effect that he has had continuing 
back symptoms since an injury during service.  However, there 
is no competent medical opinion linking the symptoms 
described by the veteran to a current disability.  See 
Savage v. Gober, 10 Vet. App. 488, 497 (1997); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(a)(1)).  Consequently, there is inadequate support 
for the veteran's assertion that a back injury occurred in 
service and has continued to trouble him.  

On the VA examination of December 1995, there was a diagnosis 
of recurrent upper back pain; however, review of the record 
forces the Board to conclude that the diagnosis was based 
solely on information provided by the veteran.  Specifically, 
the only information in the record supporting such a 
diagnosis is found in the veteran's complaints, which state 
that he had recurrent sharp pain below the left scapula, 
posteriorly, since 1977.  The examiner's findings did not 
support the diagnosis.  To the contrary, the examiner stated 
that the veteran's back was normal with no palpable 
tenderness or spasm.  The range of motion of the lumbosacral 
spine was described as being "quite" normal with no 
discomfort.  In light of the examiner's emphasis of his 
negative findings, the Board must conclude that the diagnosis 
was based solely on the veteran's complaints.  Such a 
diagnosis does not carry any more weight than the veteran's 
allegations, on which it is based.  See Swann v. Brown, 
5 Vet. App. 229 (1993); Coghill v. Brown, 342 (1995).  

X-ray studies are frequently highly probative and, the 
Board's remand gave specific consideration to the diagnosis 
during service.  Review of the service medical records shows 
that, in November 1994, one examiner read the X-ray studies 
as showing minimal scoliosis while another interpreted the 
studies as being normal.  Additional X-ray studies were done 
by VA in November 1998.  The radiologist reported no bony 
abnormality and the doctor who examined the veteran specified 
that the X-rays were normal.  That is, while one physician 
found minimal scoliosis, three other physicians concluded 
that the X-rays showed a normal spine.  More importantly, the 
physicians who reviewed the most recent X-ray studies were in 
agreement that the spine was normal.  Consequently, the Board 
must conclude that the veteran does not have a 
dextroscoliosis incurred in service.  

On the November 1998 VA examination, the doctor concluded 
that the veteran had arthralgia of the thoracic spine due to 
exertion.  While the veteran may feel that his thoracic spine 
symptoms are due to injury in service, this is a question of 
medical causation, or etiology and the opinion of a trained 
medical professional is substantially more probative than the 
opinion of a lay witness, such as the veteran.  See 
Grottveit, at 93.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(1), (2)).  
Consequently, the Board concludes that the preponderance of 
the evidence establishes that the veteran's arthralgia of the 
thoracic spine is not connected to disease or injury incurred 
or aggravated during his active service.  Therefore, service 
connection must be denied.  


ORDER

Service connection for chronic thoracic back pain is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


